Exhibit 10.48

First Amendment to the

PharMerica Corporation 2007 Omnibus Incentive Plan

The PharMerica Corporation 2007 Omnibus Incentive Plan (the “Plan”) is amended
effective as of July 24, 2008 as follows:

 

1. Section 10(c) of the Plan is amended in its entirety to read as follows:

(c) Every Performance Award shall, if the Committee intends that such Award
should constitute “qualified performance-based compensation” for purposes of
Section 162(m) of the Code, include a pre-established formula, such that
payment, retention or vesting of the Award is subject to the achievement during
a performance period or periods, as determined by the Committee, of a level or
levels of, or increases in, in each case as determined by the Committee, one or
more performance measures with respect to the Company, any Subsidiary and/or any
business unit of the Company or any Subsidiary, including without limitation the
following: return on equity or average equity, diluted earnings per share, total
earnings, earnings growth, return on capital or average capital, return on
assets or net assets, earnings before interest and taxes, EBITDA, EBITDA minus
capital expenditures, sales or sales growth, customer or customer growth,
traffic, revenue or revenue growth, income or net income, net income before
share-based payments, gross margin return on investment, increase in the fair
market value of common stock, share price (including, but not limited to, growth
measures and total stockholder return), operating profit, gross profit, net
earnings, cash flow (including, but not limited to, operating cash flow and free
cash flow), cash flow return on investment (which equals net cash flow divided
by total capital), capital expenditures, operating expenses, selling, general
and administrative expenses, operating income or net operating income, return on
investment, inventory turns, return on sales, financial return ratios, total
return to stockholders, market share, earnings measures/ratios, economic value
added (EVA), balance sheet measurements such as receivable turnover, internal
rate of return, increase in net present value, or expense targets, customer
satisfaction surveys and productivity. The Committee may also exclude charges
related to an event or occurrence which the Committee determines should
appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(b) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, or (c) the cumulative
effects of tax or accounting changes in accordance with U.S. generally accepted
accounting principles. Performance criteria may be measured on an absolute
(e.g., plan or budget) or relative basis. Relative performance may be measured
against a group of peer companies, a financial market index, or other acceptable
objective and quantifiable indices. Except in the case of an award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code, if
the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which the
Company conducts its business, or other events or circumstances render the
performance objectives unsuitable, the Committee may modify the performance
objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Committee deems appropriate and equitable. Performance measures
may



--------------------------------------------------------------------------------

vary from Performance Award to Performance Award, respectively, and from
Participant to Participant, and may be established on a stand-alone basis, in
tandem or in the alternative. For any Award subject to any the pre-established
formula described herein, the maximum number of shares subject to any such Award
denominated in Shares granted in any fiscal year to a Participant shall be
500,000 Shares, subject to adjustment as provided in Section 5(d), and the
maximum amount earned in respect of a Performance Award denominated in cash or
value other than Shares on an annualized fiscal year basis with respect to any
Participant shall be $5,000,000. The Committee shall have the power to impose
such other restrictions on Awards subject to this Section 10(c) as it may deem
necessary or appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto. Notwithstanding any provision of
the Plan to the contrary, the Committee shall not be authorized to increase the
amount payable under any Award to which this Section 10(c) applies upon
attainment of such pre-established formula.